Whitfield, C. J.,
delivered the opinion of the court.
Sections 16, ch. 156, p. 172, of the Acts of 1896, and § 5, ch. 90, p. 126, of the Acts of 1904, which the reporter will set .out in full, must be construed together, as relating to the same general purpose and the same subject-matter. The words “ lint cotton ” in the first-named act, and “ seed cotton ” and “ cotton ” in the last-named act, manifestly have no sort of reference to delinted or Grabboll cotton. These words had a definite, fixed, established meaning in the Delta, where this tax was effective, which meaning was thoroughly well known in that community when the acts were passed, and which meaning manifestly excluded delinted cotton or Grabboll cotton. Many considerations make this, we think, very clear. Grabboll cotton and delinted cotton are both very low and inferior grades of cotton. They command nothing like the price in the market of ordinary lint cotton, ginned on the ordinary gins of the country. The tax, or penalty, whichever it may be, of $10 per bale, and the fine and imprisonment, are so severe as also to show that they were never intended to be applied to those who dealt in Grabboll or delinted cotton. The meaning of these words, “ lint cotton,” “ seed cotton,” and “ cotton,” must be defined in this statute by the court to be what they had at the time of the passage of these acts in the communities where this tax was intended to be enforced. This is a thoroughly settled canon of construction. “ Courts, in construing or interpreting a statute, give much weight to the interpretation put upon it, at the time of its enactment and since, by those whose duty it has been to construe, execute, and apply it. A cotemporaneous construction is that which it receives soon after its enactment. This, after the lapse of time, without change in that construction by legislation or judicial decision, has been declared to be generally the best construction. It gives the sense of the community as to the terms made use of by the Legislature.” Sutherland on Statutory Construction, § 307. In the case of Packard v. Richardson, 17 Mass., 143; 9 Am. Dec., *491123, tbe court said: “ A cotemporaueous construction is generally the best construction of a statute. It gives the sense of the community of the terms made use of by the Legislature.”
SUGGESTION OF ERROR.
After the delivery of the foregoing opinion.
A. Y. Scott and Frank Johnston, for the appellant,
filed an elaborate suggestion of error, alleging that the court erred in finding, as a matter of fact, that Grabboll cotton is not lint cotton; second, that the statute, in its language makes no distinction in grades of line cotton, hence the court should not so distinguish.
Innumerable authorities could be cited to the same effect. A single practical illustration is enough, in our judgment, to end this controversy, though many practical illustrations supporting our view could be given. It is a well-known custom that planters often rent their land for so much lint cotton per acre, varying according' to the yield per. acre. Suppose such a farmer should rent his plantation for five thousand pounds of lint cotton. Is it possible that such farmer could be compelled to receive, in consideration of his rent claim, Grabboll or delinted cotton ?' He would say, and justly say,' that lint cotton meant, according to the sense of the community in which the contract was made, always and universally, the ordinary lint cotton ginned by the ordinary gins and sold in the markets of the country as lint coton. We have examined carefully the contentions of the learned counsel for the appellant, but we think the bill is founded in an entire misconception of the meaning of these terms, “ cotton,” “ seed cotton,” and “ lint cotton, in the statutes referred to.
Wherefore the judgment is affirmed.
RESPONSE TO SUGGESTION OF ERROR.
To which suggestion of error the court, through Whitfield, C. J., responded as follows:
*492We have carefully examined the suggestion of error in this case, and see no reason for any change in our opinion. Indeed, we file this response chiefly to say that, if the people of the Delta region, as a matter of public policy, desire Grabboll and delinted cotton to be made subject to the tax sought here to be enforced, they fortunately can present soon to the Legislature a bill for that purpose, which the lawmakers can adopt if it shall commend itself to their wisdom.

Suggestion of error overruled.